Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 5-15 were previously indicated as allowable while claims 1-4 and 16-20 were rejected.  In order to advance prosecution applicant canceled claims 1-4 and 16-20.
With regards to Independent claim 5:  the prior art of record does not fairly teach or suggest the limitation: wherein the primary battery assembly is non-destructively removable from the frame; the battery cage having a first sidewall; wherein the first sidewall of the battery cage comprises part of the exterior surface of the electric vehicle.
The closest prior art of record is US 2013/0282472 A1 to Penilla et al. and US 2015/0071747 A1 to Deahl et al. 
Prior art reference Penilla teaches an electric vehicle 10 having a primary battery 14 that is non-destructively removed from the frame (Fig. 4).  However, Penilia does not teach the battery cage having a first sidewall; wherein the first sidewall of the battery cage comprises part of the exterior surface of the electric vehicle.  Deahl et al. teaches an electric vehicle including a battery box 1212 having a first sidewall; wherein the first sidewall of the battery box 1212 comprises part of the exterior surface of the vehicle (Fig. 13; Para. 0055).  Modifying Penilia et al. with Deahl et al. to meet the limitation would employ improper hindsight reasoning.  The prior art of record does not include a teaching, suggestion or motivation to produce the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618